D. Penguin Bros. Ltd. v City Natl. Bank (2019 NY Slip Op 03280)





D. Penguin Bros. Ltd. v City Natl. Bank


2019 NY Slip Op 03280


Decided on April 30, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 30, 2019

Friedman, J.P., Gische, Webber, Kahn, JJ.


9126 153494/15

[*1]D. Penguin Brothers Ltd., et al., Plaintiffs-Appellants,
vCity National Bank, et al., Defendants, David Spiegelman, Esq., Defendant-Respondent.


Gordon & Haffner, LLP, Harrison (David Gordon of counsel), for appellants.

Order, Supreme Court, New York County (Nancy Bannon, J.), entered September 12, 2017, which, to the extent appealed from, granted defendant David Spiegelman's motion to dismiss the first through fourteenth causes of action as against him, unanimously reversed, on the law and per stipulation between the parties dated January 2, 2019, without costs, and the motion denied.
In a related action commenced in 2014, this Court reversed Supreme Court's grant of defendants James Robert Williams, NBUF Development Ltd., Black United Fund of New York, Inc., Inner City Strategies, and First Pro Group, Inc.'s motion to dismiss plaintiffs' first through fourteenth causes of action as against them (see D. Penguin Bros. Ltd. v City Natl. Bank, 167 AD3d 467 [1st Dept 2018]). Acknowledging that the first through fourteenth causes of action in the instant action, commenced in 2015, are "nearly identical" to the first through fourteenth causes of action in the 2014 action, which were also asserted against him, defendant Spiegelman entered into a stipulation with plaintiffs, dated January 2, 2019, "consent[ing] to the relief sought by Appellants . . . in the 2015 Action, to wit: modification of the Order to deny dismissal of the [first through fourteenth] causes of action against [him] . . . and waiv[ing] the right . . . to oppose the appeal in the 2015 Action."
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 30, 2019
CLERK